 Case 2:21-cr-20354-PDB-APP ECF No. 292, PageID.1047 Filed 07/12/21 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff,

vs                                        Case No. 21-20354
                                          HONORABLE PAUL D. BORMAN

TERRY DOUGLAS,

                      Defendant.
________________________________/


                   REQUESTS AND NOTICES IN COMPLIANCE WITH
                 STANDING ORDER FOR DISCOVERY AND INSPECTION
     In compliance with the Standing Order for Discovery and

Inspection entered in this case, and Rule 16 of the Federal Rules of

Criminal Procedure, Defendant Deaunta Belcher, through his attorneys

John A. Shea and John R. Martin, hereby provides the Government with

the following requests and notices:

     1.    It is hereby requested that the Government provide copies

or an opportunity to make copies of:

           (a)    Any information within the meaning of the "Standing

Order," paragraph 1(a) and/or Rule 16(a)(1) of the Federal Rules of

Criminal Procedure.

           (b)    Any exculpatory evidence within the meaning of the

Standing Order," paragraph 1(b) and/or Brady v. Maryland, 373 U.S. 83

(1963) and United States v. Agurs, 427 U.S. 97 (1976).

           (c)    Any document which will be used to refresh the memory

of a witness within the meaning of the "Standing Order", paragraph 8

and/or Rule 612 Federal Rules of Evidence.
 Case 2:21-cr-20354-PDB-APP ECF No. 292, PageID.1048 Filed 07/12/21 Page 2 of 3



             (d)   Any statement by persons who have possible knowledge

or information relative to this case which are not protected from

disclosure by 18 U.S.C. Sec. 3500.

             (e)   Any statement of witnesses within the meaning of 18

U.S.C. Sec. 3500(e).

     2.   Notice is hereby given pursuant to the "Standing Order,"

paragraph 5(b), that the foundation for any and all exhibits will be

contested, and paragraph 6, that the chain of their custody will be

contested.

     3.   Notice is hereby given pursuant to the "Standing Order,"

paragraph 7, that any scientific analysis or summary testimony by

experts will be contested.

     4.   All requests for information, materials, or evidence

contained herein are continuing ones and the prosecution is expected

to immediately provide any additional information, materials, or

evidence as required by the "Standing Order," paragraph 3 and/or Rule

16(c) of the Federal Rules of Criminal Procedure.

     5.   Notices contained herein will remain in effect unless

expressly withdrawn.



Dated: July 12, 2021                        s/John A. Shea
                                            John A. Shea (P37634)
                                            Attorney for Defendant Douglas
                                            120 N. Fourth Avenue
                                            Ann Arbor, Michigan 48104
                                            (734) 995-4646
                                            jashea@earthlink.net




                                       2
 Case 2:21-cr-20354-PDB-APP ECF No. 292, PageID.1049 Filed 07/12/21 Page 3 of 3


                           CERTIFICATE OF SERVICE
     The undersigned hereby certifies that, on July 12, 2021, he

electronically filed a copy of Defendants’ Requests and Notices in

Compliance with Standing Order for Discovery and Inspection.            Notice

of this filing will be sent to all counsel of record by operation of

the Court's electronic filing system.



Dated: July 12, 2021                        s/John A. Shea
                                            John A. Shea (P37634)
                                            Attorney for Defendant Douglas
                                            120 N. Fourth Avenue
                                            Ann Arbor, Michigan 48104
                                            (734) 995-4646
                                            jashea@earthlink.net




                                       3
